internal_revenue_service number release date index number ---------------------------------------------------- -------------------------------------------- -------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-106827-18 date date re request to revoke the election not to deduct the additional first year depreciation legend taxpayer preparer a b c d year1 year2 date1 -------------------------------------------- ------------------------- ----------------------- ------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------- -------------------------------------------- --------------------------- -------------- ----- ------- ------- -------------------------------- dear ------ ------------- this letter_ruling responds to a letter dated date submitted by taxpayer requesting the consent of the commissioner of internal revenue to revoke taxpayer's election under sec_168 of the internal_revenue_code not to deduct the additional first year depreciation for certain qualified_property that was made on its federal tax_return for the taxable_year ended date1 the year1 taxable_year except as specifically stated otherwise all references in this letter_ruling to sec_168 are treated as a reference to sec_168 as in effect before the date of the plr-106827-18 enactment of the tax cuts and jobs_act pub_l_no 131_stat_2054 date facts taxpayer represents that the facts are as follows taxpayer a limited_partnership files form_1065 u s return of partnership income on a calendar_year basis taxpayer is subject_to the tefra unified_audit and litigation provisions taxpayer’s overall_method_of_accounting is an accrual_method taxpayer is principally engaged in a taxpayer’s sole general_partner is b a real_estate_investment_trust reit as defined under sec_856 b owns approximately c percent of the economic interests and d percent of the non-economic interests of taxpayer and is the tax_matters_partner of taxpayer during year1 taxpayer placed_in_service qualified_property as defined in sec_168 on its timely filed form_1065 for the year1 taxable_year taxpayer made the election under sec_168 not to claim the 50-percent additional first year depreciation deduction for all classes of property including 7-year_property 10-year_property and qualified_improvement_property taxpayer made this election based on erroneous advice provided by preparer that the undepreciated basis of a building that was demolished during the year1 taxable_year is deductible preparer prepared taxpayer’s year1 form_1065 and it included such deduction because b’s share of taxpayer’s year1 taxable_income was reasonably in line with its expected distributions to shareholders claiming the additional first year depreciation deduction under sec_168 for the year1 taxable_year would have reduced b’s share of taxable_income below its expected distributions and would also have required taxpayer to undertake complex recordkeeping and state tax modifications b therefore decided to have taxpayer make the election not to claim the additional first year depreciation deduction under sec_168 for the year1 taxable_year during year2 preparer assigned a new engagement team for its account with taxpayer during the review of taxpayer’s year1 form_1065 by the new engagement team preparer concluded that the federal_income_tax treatment of the undepreciated basis of the demolished building on taxpayer’s year1 form_1065 was in error preparer then informed taxpayer that it could not deduct the undepreciated basis of the demolished building on taxpayer’s year1 form_1065 but must instead capitalize this amount to the basis of land in accordance with sec_280b preparer also advised taxpayer that b’s year1 share of taxpayer’s taxable_income was greater than had been reported on taxpayer’s year1 form_1065 b would be liable for income_tax on this plr-106827-18 amount and the magnitude of this adjustment would put b perilously close to failing the reit requirement that it distribute out at least percent of its reit taxable_income had taxpayer known the demolition costs were not deductible in year1 taxpayer would not have made the election under sec_168 not to deduct the additional first year depreciation for all classes of property and preparer would not have advised taxpayer to make such election based on the reit taxable_income distribution requirement neither taxpayer nor b nor any other partner in taxpayer has made the election under sec_168 ruling requested taxpayer requests consent to revoke its election under sec_168 not to deduct the additional first year depreciation for the 7-year_property 10-year_property and qualified_improvement_property eligible classes of qualified_property that were placed_in_service by taxpayer during the taxable_year ended date1 law and analysis sec_168 provided a 50-percent additional first year depreciation deduction for the placed-in-service year for qualified_property placed_in_service before january before january for qualified_property described in sec_168 or c sec_4 of revproc_2017_33 2017_19_irb_1236 provides guidance under sec_168 as amended by sec_143 of the protecting americans from tax hikes act of path act enacted as division q of the consolidated appropriations act pub_l_no 129_stat_2242 date pursuant to sec_4 of revproc_2017_33 rules similar to the rules in sec_1_168_k_-1of the income_tax regulations for qualified_property or for 30-percent additional first year depreciation deduction apply to sec_168 and however in applying sec_1_168_k_-1 the computation of the allowable 50-percent additional first year depreciation deduction is made in accordance with the rules for 50-percent bonus_depreciation property and in applying sec_1_168_k_-1 the rules for 50-percent additional first year depreciation deduction apply sec_168 provides that a taxpayer may make an election not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year and an election under sec_168 may be revoked only with the consent of the secretary plr-106827-18 sec_4 of revproc_2017_33 provides that the rules for making the election under sec_168 not to deduct the additional first year depreciation the sec_168 election are similar to the rules for making such election under sec_168 as in effect before the enactment of the path act as a result the sec_168 election applies to all qualified_property that is in the same class of property and placed_in_service in the same taxable_year if the sec_168 election is made for a class of property that is qualified_property placed_in_service during the taxable_year no additional first year depreciation deduction is allowable for that property and sec_168 does not apply to that property sec_4 of revproc_2017_33 provides that in general rules similar to the rules in sec_1_168_k_-1 and apply for purposes of sec_168 sec_1_168_k_-1 defines the term class of property as meaning among other things each class of property described in sec_168 for example 5-year_property as a result of the amendments to sec_168 by sec_143 of the path act the term class of property also includes qualified_improvement_property as defined in sec_168 and depreciated under sec_168 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property once made may be revoked only with the written consent of the commissioner of internal revenue to seek the commissioner's consent the taxpayer must submit a request for a letter_ruling conclusion based solely on the facts and representations submitted we conclude that a revocation of taxpayer's election not to deduct any additional first year depreciation under sec_168 for 7-year_property 10-year_property and qualified_improvement_property eligible classes of qualified_property that were placed_in_service by taxpayer in the taxable_year ended date1 is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke such election the revocation must be made in a written_statement that is filed with taxpayer’s amended form_1065 for the taxable_year ended date1 a copy of this letter_ruling must be attached to such amended_return a copy is enclosed for that purpose alternatively a taxpayer filing its federal tax_return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling plr-106827-18 except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable_year ended date1 is eligible for the 50-percent additional first year depreciation deduction under sec_168 whether taxpayer’s classification of any item of depreciable_property under sec_168 or revproc_87_56 1987_2_cb_674 is correct or whether taxpayer’s qualified_improvement_property meets the requirements of sec_168 and section dollar_figure of revproc_2017_33 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer's authorized representatives we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
